Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with ORSEN BELL on 2/1/2020.

The application has been amended as follows: 

	1.         (Currently Amended) A method for wireless communication by a first base station (BS) to ensure full downlink scheduling, comprising: 
            scheduling downlink transmission to at least one device, the scheduling comprising for each fixed frame period of a plurality of consecutive fixed frame periods: 
aligning, in a time domain, an ending boundary of an idle period of the first BS, a first component carrier (CC), or both with an ending boundary of a channel occupancy time (CoT) of at least one other BS, CC, or both, and a starting boundary of the idle period of the first BS, the first CC, or both with a starting boundary of a listen-before-talk (LBT) period adjacent to the CoT of the at least one other BS, CC or both; and
, in the time domain, an ending boundary of a CoT of the first BS, the first CC, or both with an ending boundary of an idle period of the at least one other BS, CC, or both, wherein the first BS and the at least one other BS comprise frame-based equipments (FBEs); and 
            communicating with the at least one device based on the scheduling.

2.	(Original) The method of claim 1, wherein a percentage of the CoTs scheduled by the first BS and the at least one other BS is flexible.

3.	(Canceled) 

4.	(Currently Amended) The method of claim 1, further comprising aligning a starting boundary of a of the first BS, the first CC, or both before the CoT of the first BS, the first CC, or both with the starting boundary of the idle period of the at least one other BS, CC, or both.

5.	(Currently Amended) The method of claim 1, further comprising performing a the first CC, or both.

6.	(Previously Presented) The method of claim 1, wherein the first BS and the at least one other BS belong to a coordinated multipoint (CoMP) cluster of BSs.   

further comprises alternating the idle periods and the CoTs between different CCs of the first BS and the at least one other BS.

8-10.	(Canceled) 

11.	(Currently Amended) The method of to claim 7, wherein the first CC[[s]] and the at least one other CC are staggered in a frequency domain.

12.  	(Currently Amended) An apparatus for wireless communication by a first base station (BS) to ensure full downlink scheduling, comprising:
at least one processor configured to:
schedule downlink transmission to at least one device, the scheduling comprising for each fixed frame period of a plurality of consecutive fixed frame periods:
aligning, in a time domain, an ending boundary of an idle period of the first BS, a first component carrier (CC), or both with an ending boundary of a channel occupancy time (CoT) of at least one other BS, CC, or both, and a starting boundary of the idle period of the first BS, the first CC, or both with a starting boundary of a listen-before-talk (LBT) period adjacent to the CoT of the at least one other BS, CC or both; and
aligning, in the time domain, an ending boundary of a CoT of the first BS, the first CC, or both with an ending boundary of an idle period of 
communicate with the at least one device based on the scheduling; and
	a memory coupled with the at least one processor.

13.	(Original) The apparatus of claim 12, wherein a percentage of the CoTs scheduled by the first BS and the at least one other BS is flexible.

14.	(Canceled) 

15.	(Currently Amended) The apparatus of claim 12, wherein the at least one processor is further configured to align a starting boundary of a of the first BS, the first CC, or both before the CoT of the first BS, the first CC, or both with the starting boundary of the idle period of the at least one other BS, CC, or both.

16.	(Currently Amended) The apparatus of claim 12, wherein the at least one processor is further configured to perform a the first CC, or both.

17.	(Previously Presented) The apparatus of claim 12, wherein the first BS and the at least one other BS belong to a coordinated multipoint (CoMP) cluster of BSs.   

18.	(Previously Presented) The apparatus of claim 12, wherein the at least one processor is further configured to alternate the idle periods and the CoTs between different CCs of the first BS and the at least one other BS.

19.-21.	(Canceled) 

22.	(Currently Amended) The apparatus of to claim 18, wherein the first CC[[s]] and the at least one other CC are staggered in a frequency domain.

23.  	(Currently Amended) An apparatus for wireless communication by a first base station (BS) to ensure full downlink scheduling, comprising:
means for scheduling downlink transmission to at least one device, the scheduling comprising for each fixed frame period of a plurality of consecutive fixed frame periods: 
aligning, in a time domain, an ending boundary of an idle period of the first BS, a first component carrier (CC), or both with an ending boundary of a channel occupancy time (CoT) of at least one other BS, CC, or both, and a starting boundary of the idle period of the first BS, the first CC, or both with a starting boundary of a listen-before-talk (LBT) period adjacent to the CoT of the at least one other BS, CC or both; and
aligning, in the time domain, an ending boundary of a CoT of the first BS, the first CC, or both with an ending boundary of an idle period of the at least one 
            means for communicating with the at least one device based on the scheduling.

24.	(Currently Amended) The apparatus of claim 23, further comprising:

	means for aligning a starting boundary of a of the first BS, the first CC, or both before the CoT of the first BS, the first CC, or both with a starting boundary of the idle period of the at least one other BS, CC, or both;
means for performing an LBT procedure between a transmission and an acknowledgement during the CoT of the first BS, first CC, or both; or
a combination thereof.

25-27.	(Canceled) 

28.  	(Currently Amended) A non-transitory computer readable medium having computer executable code stored thereon for wireless communication by a first base station (BS) to ensure full downlink scheduling, comprising:
code for scheduling downlink transmission to at least one device, the scheduling comprising for each fixed frame period of a plurality of consecutive fixed frame periods: 
aligning, in a time domain, an ending boundary of an idle period of the first BS, a first component carrier (CC), or both with an ending boundary of a channel , and a starting boundary of the idle period of the first BS, the first CC, or both with a starting boundary of a listen-before-talk (LBT) period adjacent to the CoT of the at least one other BS, CC or both; and
aligning, in the time domain, an ending boundary of a CoT of the first BS, the first CC, or both with an ending boundary of an idle period of the at least one other BS, CC, or both, wherein the first BS and the at least one other BS comprise frame-based equipments (FBEs); and
code for communicating with the at least one device based on the scheduling.

29.	(Canceled) 

30.	(Canceled) 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claims 1-2, 4-7, 11-13, 15-18, 22-24, 28 are considered allowable over prior arts since none of the prior art reference(s) taken individually or in combination particularly disclose, fairly suggests, or render obvious as stated in the italic below.

Regarding claim 1, 12, 23, 24, 28, a method, apparatus, and non-transitory computer readable medium having computer executable code, for:
scheduling downlink transmission to at least one device, the scheduling comprising for each fixed frame period of a plurality of consecutive fixed frame periods: 
aligning, in a time domain, an ending boundary of an idle period of the first BS, a first component carrier (CC), or both with an ending boundary of a channel occupancy time (CoT) of at least one other BS, CC, or both, and a starting boundary of the idle period of the first BS, the first CC, or both with a starting boundary of a listen-before-talk (LBT) period adjacent to the CoT of the at least one other BS, CC or both; and
aligning, in the time domain, an ending boundary of a CoT of the first BS, the first CC, or both with an ending boundary of an idle period of the at least one other BS, CC, or both, wherein the first BS and the at least one other BS comprise frame-based equipments (FBEs); and 
            communicating with the at least one device based on the scheduling…in combination with other limitations

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

See attached PTO-892:
Document A discloses apparatuses, methods, and systems are disclosed for flexible uplink/downlink transmissions. One apparatus includes a processor and a memory that stores code executable by the processor. The code, in various embodiments, includes code that determines a frame period length for communication with a user equipment. In a further embodiment, the code includes code that determines an uplink/downlink split pattern to use with the determined frame period length. In certain embodiments, the code includes code that forms at least one message indicating the frame period length and the uplink/downlink split pattern. However, the prior art does not disclose the invention of the alignment in the time domain as claimed by the current application.
Document B discloses a method of determining and adapting a contention window size (CWS) based on channel loading for load-based equipment (LBE) listen before talk (LBT) channel access mechanism is proposed. The historic observations obtained from carrier sensing can reflect the state of channel loading, which is then used to adapt the maximal contention window size. A wireless device collects historical channel loading information including the number of idle slots and the number of busy slots. The wireless device uses the historical information to estimate the total number of active devices M in the wireless network and the channel-loading factor. The wireless device then computes the thresholds using the long-term value of M and then adapts the value of the CWS based on the channel-loading factor and the thresholds. However, 
Document C discloses HARQ procedures for grant-based uplink transmissions may not be suitable for implementations in which a UE can simultaneously transmit multiple transport blocks (TBs) to a base station. However, in some scenarios, such as in some grant-free uplink transmission schemes, a UE may simultaneously transmit multiple TBs. Systems and methods are disclosed herein for performing HARQ for situations in which a UE simultaneously transmits multiple TBs to a base station. By using the systems and methods described herein, HARQ may therefore be performed in such situations. The prior art, however, does not disclose the invention of the alignment in the time domain as claimed by the current application.
Document U discloses an approach in which a central node is in charge of the frame selection is proposed. Therefore, all the nodes in the system are coordinated in both the channel access and the frame configuration. In this case, a latency reduction of 70% as compared to the previously mentioned alternatives is achieved at high loads and 99.9999% reliability. However, the prior art does not disclose the invention of the alignment in the time domain as claimed by the current application.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER S MIAN whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMER S. MIAN
Primary Examiner
Art Unit 2461